Citation Nr: 0009406	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-17 441A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating, in excess of 30 percent, 
for residuals of a shell fragment wound of the right forearm 
based on clear and unmistakable error (CUE) in a September 
1992 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 1963 to September 
1966.  This appeal arises from a March 1998 rating decision 
in which the RO determined, in effect, that the denial of a 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the right forearm in a September 1992 
rating decision was not CUE.  


FINDINGS OF FACT

1.  An RO rating decision in September 1992 assigned a 30 
percent rating for residuals of a shell fragment wound to the 
veteran's right forearm based on a determination that there 
was severe injury to Muscle Group VII of a minor upper 
extremity.  

2.  Evidence before the RO in September 1992 revealed that 
the veteran was left handed.  

3.  At the time of the September 1992 rating decision, there 
was no medical evidence of record which indicated that the 
shell fragment wound of the right forearm also resulted in 
injury to Muscle Group V or Muscle Group VI.  

4.  The decision of the rating board in September 1992 
assigning a rating of 30 percent for residuals of a shell 
fragment wound to the right forearm from October 1, 1966, the 
day following discharge from service, was consistent with and 
was supported by the evidence then of record.  



CONCLUSION OF LAW

The rating decision of September 1992, granting a 30 percent 
rating for residuals of a shell fragment wound to the 
veteran's right forearm, did not involve CUE.  38 U.S.C.A. 
§§ 1155, 5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 
4.56(d), 4.72, 4.73, Diagnostic Code 5307 (1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was treated in January 1966 for a gunshot wound to the right 
forearm sustained in Vietnam.  X-ray study disclosed a 
comminuted fracture of the proximal quarter of the ulna, 
leaving the radius intact.  Surgical evaluation revealed 90 
percent severance of the median nerve, partial contusion of 
the radial nerve, and severance of the radial artery.  The 
veteran was placed in a long arm cast, and started on 
penicillin.  On subsequent evaluation three days later, the 
veteran was unable to make a good fist, but digital flexion 
could be performed and dorsal flexion was unimpaired.  Radial 
and median sensory functions were not present, but motor and 
sensory ulnar nerve functions were intact.  The veteran's 
fingers were warm with capillary filling.  X-ray study 
revealed a comminuted fracture of the proximal ulna, with 
fragments in good alignment.  The elbow joint was involved, 
but the radius was intact.  The diagnosis was gunshot wound 
to the right forearm with comminuted fracture of the right 
proximal ulna and fragments in good alignment.  There was 
severance of the radial artery, almost total severance of the 
median nerve and contusion of the radial nerve.  The veteran 
was to be evacuated to the Continental United States as soon 
as possible.  Additional records from January 1966 show that 
there was debridement of the right forearm wound.  

A September 1966 military medical board report noted that the 
veteran was admitted to the United States Naval Hospital in 
Philadelphia, Pennsylvania, in January 1966.  On admission, 
he complained of paresthesias and loss of sensation in the 
dorsum of the right hand.  There was mild aching pain in the 
forearm.  Physical examination on admission was within normal 
limits except for what was described as a small entrance 
wound on the ulnar border of the proximal right forearm, and 
a 4 by 4 centimeter wound on the anterior border of the right 
forearm with muscle exposed.  There was swelling about the 
right elbow and limitation of motion.  Initial x-ray study 
revealed a comminuted fracture of the proximal ulna, with 
multiple bony fragments.  Subsequent films showed healing of 
the fracture in satisfactory position and slight angulation.  
Initially, the veteran was treated by wound debridement, and 
a split thickness skin graft was applied to the anterior 
forearm wound on the fifth hospital day.  The graft was 
successful and adequate coverage was obtained.  The fracture 
was treated in a long arm cast for a total of eight weeks.  
Subsequently, there was progressive return of radial and 
median nerve function.  At the time of the medical board 
report, the veteran was complaining of decreased sensation in 
the median nerve distribution of the right hand.  Right elbow 
flexion was possible from 10 degrees to 130 degrees (compared 
to left elbow flexion from zero degrees to 135 degrees), 
right wrist extension and flexion were possible to 45 degrees 
(compared to 60 degrees on the left), supination and 
pronation were possible to 45 degrees each (compared to 90 
degrees each on the left); radial deviation was possible to 
35 degrees (compared to 40 degrees on the left), and ulnar 
deviation was possible to 40 degrees on the right and left.  
There was mild weakness in the muscle groups of the right 
forearm, and hypesthesia in the radial and median nerve 
distributions of the right hand.  There were healing 
ulcerations on the palmar tips of the thumb, index, and 
middle fingers, and a healed skin graft on the anterior right 
forearm.  

On the veteran's initial VA neurological examination after 
service, in January 1967, the veteran reported that he was 
left handed.  He could perform rapid alternating supination 
and pronation of his hands and forearms.  The veteran could 
accomplish skilled acts such as buttoning clothes, and 
picking up objects, except with the thumb and the first two 
fingers of the right hand where he still had numbness, 
tingling and lack of sensation.  There was no change in 
volume, contour or tone of muscles, no evidence of 
tenderness, direct muscle irritability or fasciculations, and 
no actual atrophy was present.  There was a large wound on 
the veteran's right forearm, and the examining physician 
noted that there had been some muscle damage in the area of 
the wound.  However, testing showed that the arm had become 
quite strong, and there was very little difference between 
the right arm and the left arm as far as muscle strength was 
concerned.  Reflexes were generally within normal limits, and 
no pathological reflexes were noted.  Associated movements 
were well performed, and no abnormal involuntary movements 
were observed.  There was hypesthesia in the radial and 
median nerve distribution of the right hand, and the veteran 
noticed tingling through this distribution at times.  The 
examining physician opined that the ulnar nerve was 
apparently uninvolved and sensation was normal.  Sensation 
was lacking right up to and including the area of the scar 
and skin graft; all sensation was normal above this area.  
The diagnosis was residuals of gunshot wound to the right 
forearm with well-healed comminuted fracture of the right 
proximal ulna, partial severance of the median nerve and 
contusion of the radial nerve, as manifested by hypesthesia, 
numbness, and tingling in the distribution of the median and 
radial nerves in the palm of the hand.  X-ray study showed 
moderate deformity involving the proximal end of the ulna, 
the result of a healed fracture.  Some osseous debris was 
seen in the soft tissues.  The articular surfaces of the 
component bones of the elbow were well maintained.  

In a March 1967 rating decision, the RO granted service 
connection and a 10 percent rating for residuals of a right 
forearm gunshot wound, with hypesthesia of the radial and 
median nerves, and granted service connection and a 
noncompensable rating for limitation of flexion of the right 
elbow.  

On VA examination of May 1992, the veteran's history of 
sustaining a gunshot wound to the right forearm was noted.  
The veteran reported that he had had subsequent surgical 
repair and physical therapy, and had regained good usage of 
his arm and hand.  He had had residual decreased sensory 
modality in the distribution of the median and radial nerves 
affecting the thumb, index, and middle fingers and the half 
portion of the ring finger radially.  The veteran indicated 
that he had good range of motion of the hand and wrist, and 
his grip was good.  He had some occasional aching from his 
elbow to his hand, for which he took ibuprofen.  He had 
occasional pain sensations in his hands and fingers if he 
bumped his hand, but not usually otherwise.  He also reported 
that his hand had become extremely dry; this became worse in 
the winter, and while working in the post office sorting 
mail.  Following clinical evaluation, the diagnosis was 
gunshot wound to the right forearm with subsequent surgical 
repair, and residual median and radial neuropathies, 
decreased sensory modality and slightly decreased ability to 
supinate the right forearm.  There were no other obvious 
gross defects, joint deformities, or tenderness.  There was 
full range of motion of the elbow, wrist, and fingers, and 
some dry skin noted on the fingers.  

Following the May 1992 VA examination of the veteran, the RO 
undertook a review of the claims folder and concluded that 
the March 1967 rating decision was clearly and unmistakably 
erroneous in assigning only a 10 percent rating for the 
service-connected residuals of the gunshot wound to the 
veteran's right forearm.  The RO determined that applicable 
regulations required that the service-connected disability be 
assigned a rating reflecting that the veteran had sustained a 
severe injury to his right forearm and that the right upper 
extremity was the minor upper extremity.  Accordingly, the RO 
assigned a 30 percent rating under Diagnostic Code 5307 for 
residuals of a right forearm gunshot wound, with hypesthesia 
of the radial and median nerves.  

In a November 1997 statement, the veteran's representative 
noted that the veteran sustained an injury which included an 
open comminuted fracture of the proximal quarter of the ulna.  
The representative added that the proximal quarter of the 
ulna is the insertion point of the anconeus muscle, and 
concluded that, given the nature of the veteran's injury, the 
muscle affecting his right elbow had also necessarily been 
affected.  The representative indicated that, because 
different functions were involved, the assigning of separate 
ratings for muscle and nerve damage arising from the veteran 
right forearm gunshot wound would not constitute 
"pyramiding" under 38 C.F.R. § 4.14.  (Pursuant to 
38 C.F.R. § 4.14 (1997), the evaluation of the same 
disability under various diagnoses, or "pyramiding", is to 
be avoided.)  

In a March 1998 rating decision, the RO determined that the 
September 1992 rating decision assigning a 30 percent rating 
for a service-connected right forearm gunshot wound which 
resulted in a compound, comminuted fracture of the proximal 
quarter of the ulna with nerve and artery damage to the 
veteran's minor upper extremity was not clearly and 
unmistakably erroneous.  In an April 1998 statement, a 
representative of the veteran essentially repeated the 
contentions made in a statement by the veteran's 
representative dated in November 1997.  

In a September 1998 notice of disagreement with the March 
1998 rating decision, the veteran's representative asserted 
that the veteran's gunshot wound required the assignment of 
separate, compensable ratings reflecting at least moderate 
muscle damage to Muscle Groups VI and VII.  The 
representative contended, in effect, that the service medical 
records showed that, in addition to the injury to the muscle 
group affecting the veteran's right forearm, he sustained at 
least moderate injury to the muscle groups affecting function 
of his right elbow.  In support of these contentions, the 
representative referred to portions of two medical treatises, 
Review of Gross Anatomy, by Ben Pansky, Ph.D., M.D. (4th 
edition), and Taber's Cyclopedic Medical Dictionary, which 
were subsequently associated with the claims folder.  
According to Taber's Medical Dictionary, the anconeus is a 
short extensor muscle of the forearm located on the back of 
the elbow.  It arises from the back portion of the lateral 
epicondyle of the humerus, and its fibers insert on the side 
of the olecranon and upper fourth of the shaft of the ulna.  
The anconeus assists in extension of the elbow.  Taber's, at 
A-74.  

In a statement by the veteran's representative in April 1999, 
it was contended that the RO's failure in the September 1992 
rating decision to assign a rating in excess of 30 percent 
for residuals of a shell fragment wound to the right forearm 
was CUE.  The veteran's representative again asserted that 
separate, compensable ratings should be assigned for muscle 
and nerve damage arising from the veteran's gunshot wound to 
the right forearm.  


Analysis

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  

CUE is a very specific and rare kind of 
"error".  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error... if a claimant-appellant wishes 
to reasonably raise CUE there must be 
some degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error ... that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are attacked, and a 
CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  
Fugo, 6 Vet. App. at 43, 44.  

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that, inasmuch as this is a claim of CUE, the Board 
need not address what the correct, current rating(s) should 
be if the case were fully developed based on the medical 
evidence now of record.  The Board must consider whether the 
September 1992 rating decision was CUE based on the evidence 
then of record.  

On VA neurological examination in January 1967, the veteran 
reported that he was left handed.  Therefore, the gunshot 
wound he sustained in service was an injury to his minor, 
upper extremity.  The veteran's service medical records 
showed that he sustained a gunshot wound to the right 
forearm, and was initially unable to make a good fist.  In 
the September 1992 rating decision, the RO determined that 
Muscle Group VII had been affected.  Muscle Group VII affects 
flexion of the wrist and fingers.  38 C.F.R. Part 4, Code 
5307 (as in effect in September 1992).  

Under the applicable criteria in effect at the time of the 
September 1992 rating decision (and currently in effect), in 
cases of a through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization, the muscle damage 
must be considered productive of severe disability.  
38 C.F.R. § 4.56(d) (as in effect in September 1992).  
38 C.F.R. § 4.72 (1992) provided that a through and through 
gunshot wound with muscle damage and a compound comminuted 
fracture also established the existence of a severe muscle 
injury.  In this case, the RO concluded that the veteran had 
sustained a severe injury to Muscle Group VII of his minor, 
upper extremity, and awarded a 30 percent rating for the 
disability; the highest rating available under Diagnostic 
Code 5307.  

The veteran's representative has contended that the veteran 
sustained injury to muscles affecting his right elbow.  
Muscle Groups V and VI affect functions of the elbow.  
38 C.F.R. Part 4, Codes 5305 and 5306 (as in effect in 
September 1992).  Notwithstanding the medical treatises 
submitted by the veteran's representative with the notice of 
disagreement, the Board is unable to conclude that the 
gunshot wound to the veteran's right forearm also injured 
muscles of his right arm.  Clearly, the evidence of record in 
September 1992 did not reflect that he sustained injury to 
Muscle Group V or Muscle Group VI on the right.  Instead, the 
evidence showed that the veteran's right elbow joint was in 
some way affected by his injury, and, as noted above, the 
March 1967 rating decision awarded service connection for 
limitation of flexion of the right elbow.  The March 1967 
rating decision assigned a noncompensable rating for 
limitation of flexion of the right elbow, and VA medical 
examination of May 1992, showed that the right elbow had full 
range of motion.  Additionally, the service medical records 
did not make clear how the right elbow was affected.  No 
intrinsic right elbow joint pathology was described and no 
injury to a muscle above the right forearm was described.  
The indication was that motion of the elbow was then affected 
by swelling in the proximal forearm, the site of the shell 
fragment wound.  The matter of an increase in the separate, 
noncompensable rating assigned for limitation of flexion of 
the elbow was not the subject of the September 1992 rating 
action and was not the subject of the CUE claim now before 
the Board.  Therefore, the Board concludes that the September 
1992 rating decision which assigned a 30 percent rating for 
residuals of a shell fragment wound to the veteran's right 
forearm was not completely inconsistent with, or completely 
unsupported by, the evidence then of record, and is not 
clearly and unmistakably erroneous.  

Additionally, with regard to the contention that the veteran 
should have been assigned a separate rating for nerve damage, 
38 C.F.R. § 4.55(g) (as in effect in September 1992), 
provided that muscle injury ratings were not to be combined 
with peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions.  There was no 
medical evidence of record as of September 1992 that the 
veteran sustained nerve damage in the gunshot wound to his 
right forearm that affected entirely different functions from 
the muscle injury he sustained.  The Board notes that the RO 
could have assigned a neurological rating in lieu of a muscle 
injury rating, if the medical evidence of record in September 
1992 had shown that a rating formulated on the basis of 
neurological deficit would have been higher than a rating 
formulated on the basis of muscle injury.  However, the May 
1992 VA examination revealed that the neurological deficit at 
that time was wholly sensory.  It could have supported no 
more than a 20 percent rating under Codes 8514 or 8515.  See 
the regulatory note preceding Diagnostic Code 8510, 38 C.F.R. 
§ 4.124(a) (1992).  Accordingly, it was not error for the RO 
to fail to assign a separate neurological rating for the 
gunshot wound to the veteran's right forearm.  

Therefore, for all of the foregoing reasons, the Board 
concludes that the claim for entitlement to an increased 
rating, in excess of 30 percent, for residuals of a shell 
fragment wound of the right forearm based on clear and 
unmistakable error in a September 1992 rating must be denied.  


ORDER

Entitlement to an increased rating, in excess of 30 percent, 
for residuals of a shell fragment wound of the right forearm 
based on clear and unmistakable error in a September 1992 
rating decision is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

